Citation Nr: 1426398	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  10-36 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than September 22, 2009 for the grant of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to August 1971.  

This matter comes to the Board of Veterans' Appeals (Board) from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at an April 2014 Board hearing before the undersigned Veterans Law Judge (VLJ) wherein the undersigned clarified the issues on appeal and afforded the Veteran the opportunity to submit additional relevant evidence in support of his claims.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103 (2013).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

The Board has reviewed the Veteran's physical claims file and any electronic records maintained in the Virtual VA system and the Veterans Benefits Management System (VBMS) to ensure complete review of the evidence of record.  


FINDING OF FACT

The Veteran's claim for service connection for PTSD was received on September 22, 2009.  


CONCLUSION OF LAW

An effective date earlier than September 22, 2009 for the grant of service connection for PTSD is not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The Veteran's appeal for an earlier effective date arises from the initial grant of service connection for posttraumatic stress disorder (PTSD).  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Moreover, the Veteran was provided with specific notice regarding his claim for an earlier effective date in February 2010.  There are no further notice requirements under the law with regard to this issue.

Regarding the duty to assist, the Veteran's service treatment records, VA treatment records, and Social Security Administration (SSA) disability records have been obtained and associated with the claims file.  He was also provided with a hearing that was compliant with the requirements of Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

As discussed below, the Veteran authorized VA to seek private counseling records from 1978, but the provider responded that she was partially retired and did not keep records back to that date.  The Veteran also contacted the provider; thus he was aware that the records are unobtainable, and the Board concludes that VA discharged its duty to assist regarding any such records.  

As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims.  Therefore, appellate review may proceed without prejudice to the Veteran.  



II.  Earlier Effective Date

Generally, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2013).  An original claim is an initial claim filed by a veteran for disability compensation.  38 U.S.C.A. § 5110(b)(2)(B) (West 2002 & Supp. 2013).  

VA regulation also provides that, generally, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2013).  For direct service connection, the effective date will be the day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2013).  

The Veteran was separated from active service in August 1971 and although he submitted other disability claims following active service, there is no record of a claim for entitlement to service connection for PTSD that was received by VA within one year of his separation.  Indeed, the Veteran does not argue the contrary; he testified at the April 2014 Board hearing that he specifically did not file a claim for PTSD earlier than September 2009.  Rather, he testified that he believed his effective date should go back to 2002 based upon a reported discussion with a VA examiner about PTSD during a 2002 VA examination afforded in connection with claims for conditions involving his back, neck, shoulder, and knee.  

The Board finds that the Veteran was indeed afforded a VA examination in June 2002; however, there is no mention of PTSD within the examination report, no documentation that he reported symptoms of PTSD, and no diagnosis of PTSD resulting from that examination.  Thus, the requirements specified in 38 C.F.R. § 3.157, for informal claims consisting of VA hospitalizations and VA outpatient examinations, are not met in this case.  Moreover, service connection for PTSD had not been established in 2002 and no claim specifying the benefit sought was received within one year of that examination.  Hence, application of 38 C.F.R. § 3.157 does not yield a date of claim in 2002.  

The Veteran also reported that he had received private counseling in April 1978; thus establishing the date when his PTSD required professional help.  As noted previously, the Board attempted to obtain records of such counseling after receiving authorization from the Veteran, but the provider indicated that the records were unobtainable.  The Veteran was also unable to obtain such records, but reported the provider remembered him as a patient.  In any event, the Board finds that the Veteran's attendance at private counseling in April 1978 would not serve to establish an earlier effective date for his PTSD.  As indicated, the regulation provides that the date of award of service connection will be no earlier than the date of receipt of his claim in September 2009.  38 C.F.R. § 3.400.  

The Board has also considered whether there is any liberalizing law or VA issue upon which the grant of service connection for PTSD is or can be based.  However, none is found in this instance; hence, an earlier effective date is not warranted based on application of 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114(a)(3) (2013).  

The only question in this case is whether a claim of entitlement to service connection for PTSD was received by VA prior to September 22, 2009.  The Board has carefully considered its duty to sympathetically and liberally read the Veteran's pleadings, but, such a review weighs against the Veteran's claim.  While the sympathetic reading of pleadings is the correct standard for addressing this question, the Board also notes that application of the reasonable doubt doctrine as expressed in 38 U.S.C.A. § 5107 (West 2002) and 38 C.F.R. § 3.102 (2013) does not yield a different result.  The first claim of entitlement for disability compensation benefits for PTSD was received on September 22, 2009.  As such, an effective date earlier than September 22, 2009 for the grant of service connection for PTSD is not warranted.  Hence, the appeal as to this issue must be denied.  



ORDER

Entitlement to an effective date earlier than September 22, 2009 for the grant of service connection for PTSD is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


